Citation Nr: 1456627	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  07-14 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to June 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011 and January 2014, this case was remanded for further development (by a Veterans Law Judge other than the undersigned).  It is now reassigned to the undersigned. 

The issue of service connection for a heart disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required


FINDING OF FACT

A chronic back disability was not manifested in service; arthritis of the back was not manifested in the first postservice year; and a preponderance of the evidence is against a finding that any current back disability is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of this claim prior to its initial adjudication.  A September 2005 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he is responsible for providing.  A December 2008 letter informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice VA and private treatment records (and records received from the Social Security Administration) are associated with his record.  He was afforded VA examinations in October 2008, November 2011, and March 2014.  As discussed in greater detail below, the Board finds that the medical evidence (cumulatively) is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.



Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by peacetime service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disorder, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  A disorder diagnosed after discharge may be service connected if the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities (including arthritis) may be service-connected on a presumptive basis if manifested in a specified period of time following a veteran's discharge from active duty (one year for arthritis). 38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs show that in November 1975, he sought treatment for back pain and aching; the assessment was a strain.  In December 1975, he reported continuing to experience low back pain.  On March 1976 annual examination, no back problems were reported and the spine was normal on clinical evaluation.  On June 1978 service separation examination the spine was normal on clinical evaluation. 

Private treatment records show that in March 2005 the Veteran was seen for cervical and lumbar spine pain.  X-rays showed disc narrowing at L5-S1 and some degenerative changes in facet joints.  A June 2005 VA treatment record notes the Veteran reported low back pain which he had experienced for the past 10 years. A June 2006 private treatment record notes that the Veteran reported gradually increasing back pain with no history of trauma.  An August 2006 private treatment record shows the Veteran reported lower back pain with intermittent muscle spasms.  An MRI revealed retrolisthesis at L5-S1 and broad based disc protrusion.  The provider referred the Veteran for steroid injections.  

An August 2006 private treatment record notes the Veteran was referred for a consultation regarding his spine; he reported that the current episode started approximately 5 years prior with no event or injury.  The provider noted that the history appeared reliable; lumbar disc disease was diagnosed.  A September 2006 private treatment record notes he had received 2 injections (which helped for a day or two) and that surgical options were discussed.  In October 2006, the he underwent a laminotomy at L5-S1, foraminal decompression at bilateral S1 nerve roots, and right partial discectomy at L5-S1.

An October 2007 private treatment record shows the Veteran was status-post lumbar decompression at L5-S1 with good results.  There were some degenerative changes at L5-S1 with right lower back pain and possible right lower extremity radiculopathy symptoms.  A December 2007 private treatment record notes the Veteran reported doing well except for the past few months.  

A February 2008 private treatment record notes the Veteran had continued to seek treatment for low back pain following surgery and that his pain had returned over the past 6 months.  A May 2008 private treatment record notes the Veteran had mechanical back pain and right leg radicular symptoms.  Lumbar disc herniation at L5-S1 with advanced spondylitic changes and segmental instability with retrolisthesis at L5-S1 were noted.  In June 2008, he underwent low back surgery.  

On October 2008 VA examination, the Veteran reported low back pain which was aggravated by sitting and had gotten somewhat worse over the past year.  He reported his last surgery in June 2008, and that he had received no injections or physical therapy since surgery, but there had been only minimal improvement in his back pain.  X-rays showed anterior interbody fusion at L5-S1 with posterior lateral fusion and a screw and rod fixation at L5-S1.  There was no abnormal motion of lumbar spine with flexion or extension views, no evidence of spondylolisthesis or spondylosis.  The examiner noted the Veteran's STRs showed two instances of treatment for back pain and no further back problems until approximately 2005, and found no evidence of a chronic [back] problem related to service.

October 2008 X-rays showed status-post fusion of L5-S1 with metallic rod and screws with minimal narrowing of intervertebral space and no evidence of recent fracture or dislocation and S1 joints were unremarkable.  A December 2008 private treatment record notes fusion was solid and instrumentation implaced was intact. 

October 2008 to December 2008 statements by the Veteran note that he has pain from his back down to his legs and that it is getting difficult to walk or get up from sitting.  He reported that he hurt his back in service, was in constant pain, had been dealing with pain for a long time, and could no longer work.  A December 2008 statement by the Veteran notes that he was a wireman in the army and hurt his back in a fall from a pole.  He indicated that he did not have any back problems prior to service and that postservice he has had multiple surgeries and has trouble sitting in a chair and putting his shoes on. 

A February 2009 private treatment record shows the Veteran was seen for a steroid injection.  A May 2009 private treatment record notes an MRI showed pathology similar to that found on 2008 X-ray.  

An April 2009 statement by the Veteran notes that he injured his back in service and since then has had several surgeries for back problems.  A May 2009 statement by the Veteran's wife notes that the Veteran experiences chronic pain and discomfort which affects his ability to interact with his children and perform household maintenance and upkeep.  A May 2009 statement by the Veteran's brother-in-law notes that the Veteran has pain, discomfort and limited mobility due to his back disability and is unable to enjoy normal daily activities.  A May 2009 statement by the Veteran's mother-in-law notes that he has difficulty transitioning from sitting to standing and suffers from pain and discomfort.  

An August 2009 private treatment record shows the Veteran reported a flare-up over the last couple months.  There was no swelling, and some mild tenderness, and the impression was status-post lumbar fusion which had been doing well.  

Thereafter the Veteran continued to seek private treatment for back pain, including steroid injections and a spinal simulator trial.  A May 2011 private treatment record notes he had further surgical procedure, including removal of hardware.  

On November 2011 VA examination, the Veteran reported low back pain, but could not recall the onset; there was no reported injury.  The diagnosis was status-post bilateral laminotomy, L5-S1, one-third facetectomy, posterior lumbar interbody fusion.  The examiner noted that the Veteran was seen for back pain in service in November and December 1975, but that his March 1976 annual evaluation and June 1978 service separation examination were silent for spine conditions and he reported he was in good health.  The examiner noted the Veteran's surgical procedures, and opined that they were too remote from the complaints in 1975 (leading "an educated thinker to find a nexus impossible").  

The Veteran has continued to receive treatment for his low back including further surgery in April 2013.  2013 private treatment records note his surgical procedures and show ongoing treatment for his low back disability.

On March 2014 VA examination, the diagnosis was postoperative spinal fusion, and degenerative disc disease.  The Veteran reported experiencing continued back pain since the 1990s and that it had gotten a little better since his most recent surgery, but was constant.  X-rays showed postoperative changes.  The impression was postsurgical and degenerative changes at L5-S1.  The examiner noted the instances of treatment for back pain in service and his separation examination and the record are silent [for back disability] from the 1978 separation until approximately 2004.  The examiner also noted that in the 1980s until 1986, the Veteran was enrolled in college and the record is silent for musculoskeletal issues then per a February 1984 VA application for work-study.  It was further noted that in a March 1986 statement in support of claim, the Veteran was silent regarding back disability and stated that he was working in retail and training for management.  There was also no evidence of back problems when the Veteran made a request for his military records in 1999.  The provider noted that the record then "jumps" to 2005 when the Veteran was sought treatment for cervical disc herniation, and that the first indication of a back spinal issue was in the Veteran's February 2005 claim for compensation.  November and December 1975 treatment in service was not considered chronic and the condition had resolved with no permanent residual or chronic disability shown by the record.  The examiner stated he found no indication of a back issue from 1975 to 2005, a time span of 30 years; he noted that on November 2011 VA examination, the Veteran could not remember the onset of his back condition and that there was no postservice continuity of back complaints.  The examiner concluded that the Veteran's back condition [in service] was not chronic or continuous and there is no substantive evidence to the contrary, and that the current back disability was not caused by or the result of active duty. 

It is not in dispute that the Veteran now has low back disability; arthritis and disc disease are amply demonstrated in the record, including in reports of multiple surgical procedures and follow-up, and diagnostic studies .  It is also not in dispute that he had complaints of back pain in service (when the assessments included strain and "back pain").  However, the low back complaints in service apparently resolved, as March 1976 and June 1978 examinations and approximately 30 years of postservice treatment records are silent regarding back disability.  Furthermore, there is no evidence that arthritis of the low back was manifested in the first postservice year.  Consequently, service connection for a low back disability on the basis that such disability became manifest in service and persisted or on a presumptive basis (for arthritis of the low back as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  Accordingly, what is needed to establish service connection for the Veteran's current low back disabilities is competent evidence that otherwise relates such disability to his service.  That is a medical question that requires medical evidence.  See Jandreau v. Nicholson, 492 F 3d 1372 (Fed. Cir. 2007).

The competent (medical) evidence that addresses this matter is in reports of the October 2008, November 2011 and March 2014 VA examinations which all found that the Veteran's current low back disability is unrelated to his service.  The examiners cited to supporting factual data (the March 2014 examiner specifically noted the a chronic disability was not shown in service and that there was no evidence of back problems postservice until 2005 (some 30 years after the Veteran's discharge).  As the opinion is by a medical professional (competent to offer it), reflects familiarity with the entire record, cites to supporting factual data, and includes rationale, it is probative evidence.  There is no competent evidence to the contrary, and it is persuasive.

The Veteran's own lay opinion in this matter (that his lumbar spine disability is related to his service) is not probative evidence.  He is a "layperson," and lacks the medical knowledge and training to offer probative opinions in these matters.  While a layperson may be competent to observe symptoms of pain, the diagnosis and etiology of arthritis and disc disease are complex medical questions that require medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran does not cite to supporting factual data, and has not submitted any supporting medical opinion or literature (his accounts regarding the onset of chronic back pain complaints have inconsistent; to the extent that some more recent reports suggest postservice continuity of back complaints, such reports are self-serving, and not credible.  The Board has no reason to question the veracity of the lay statements submitted in support of the Veteran's claim; however, those statements address primarily that he has a current back disability and its effect on his functioning.   They do not serve to establish incurrence of the disability in service. . 

Accordingly, the Board finds that the preponderance of the evidence is against the claims of service connection for a low back disability, and that the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for a low back disability is denied.


REMAND

In the January 2014 Board remand it was  noted that the report of a 2005 VA heart examination cited by a November 2011 VA examiner was not associated with the record.  The remand instructed the AOJ to secure the examination report, and that if the records could not be obtained, the AOJ was to issue a formal determination that they do not exist or that further efforts to obtain them would be futile (with the Veteran so notified).  

A review of the record found that the remand instructions were not fully addressed.  It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs when it fails to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The AOJ attempted to secure the 2005 VA heart examination and notified the Veteran that the attempt was unsuccessful.  However, it did not make a formal determination for the record that the records do not exist or that further efforts to obtain them would be futile (as was specifically instructed in the January 2014 remand).  Accordingly, corrective action is necessary.

The case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development (to include contacting the November 2011 examination provider with a request for identification of the source of that provider's access to the cited report) to secure for the record  a copy of the report of the 2005 VA heart examination cited on November 2011 examination.  If the record is received it should be reviewed to determine whether it suggests any further development (and if so such should be arranged).  If the report cannot be secured because it is irretrievably lost or destroyed the AOJ should make a formal determination for the record to that effect, with the scope of the search noted, and the Veteran should be so notified.  

2.  The AOJ should then review the record and readjudicate the claim of service connection for a heart disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


